226 Ga. 722 (1970)
177 S.E.2d 230
BENTON
v.
SMITH, Warden.
26048.
Supreme Court of Georgia.
Submitted September 16, 1970.
Decided September 24, 1970.
Dean E. Benton, pro se.
GRICE, Justice.
This appeal is from the denial of the writ of habeas corpus.
The notice of appeal was filed in the trial court clerk's office on *723 May 6, 1970. However, the judgment complained of was rendered subsequently on July 7, 1970, and entered on July 9, 1970.
In Gibson v. Hodges, 221 Ga. 779, 781 (147 SE2d 329), where the notice of appeal was filed before the entry of judgment, this court pointed out that Code Ann. § 6-803 "specifically provides the judgment appealed from must have been entered before the appeal is taken," and held that a judgment cannot be considered appealable until it is actually entered. That decision is controlling here.
Appeal dismissed. All the Justices concur.